Citation Nr: 0843934	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  04-09 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease, left knee


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1974 to January 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas.

In October 2006, the Board affirmed the RO's denial of the 
veteran's claim.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2008, based on a Joint Motion 
For Remand (joint motion), the Court remanded the claim to 
the Board for compliance with the instructions in the joint 
motion.

In the claim for an increased rating received in March 2003, 
the veteran alleged that his service-connected knee and ankle 
abilities limited his ability to work as a truck driver.  A 
claim for a total disability evaluation based on service-
connected disabilities (TDIU) is referred to the RO for 
appropriate development.

FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
flexion to 70 degrees with pain and extension of zero degrees 
and without recurrent subluxation or instability of the left 
knee.  The evidence does not show ankylosis or severe 
subluxation or instability of the knee.

2.  The evidence shows that the veteran's left knee 
disability causes functional impairment due to painful motion 
and swelling.  

CONCLUSION OF LAW

A 30 percent rating is warranted for degenerative joint 
disease of the left knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5256-5263 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  
A.  Duty to Notify

A June 2003 letter advised the veteran of the evidence 
required to substantiate his claim and informed him what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist him in obtaining.  This notice 
complied with the timing requirements set forth in Pelegrini, 
as it was provided prior to the initial unfavorable rating 
decision.

In this case, the VCAA has not been satisfied with respect to 
the requirements outlined in Vazquez-Flores.   In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake at 48 ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake at 46.  
In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  Although 
the veteran was not provided with a VCAA notice letter prior 
to the initial rating decision that satisfied the 
requirements set forth in Vazquez-Flores v. Peake, post-
adjudicatory notice of the rating criteria pertaining to his 
disability was provided in the April 2005 Supplemental 
Statement of the Case (SSOC).  The SSOC informed the veteran 
of the rating criteria and explained what the evidence must 
show in order to warrant an increased rating.   

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The relevant 
service medical records and post-service VA and private 
medical records were obtained and associated with the claims 
file.  The veteran has had several VA examinations. 

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing this claim.  

II.  Analysis of Claim

Rating criteria - knee disabilities

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. 
§ 4.7 (2008).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A disability may require re-evaluation in accordance 
with changes in a veteran's condition.  In determining the 
level of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Consideration of the 
whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage and functional 
loss with respect to all of these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ § 4.40, 4.45 (2008).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations. 38 C.F.R. 
§ 4.45 (2008); see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or malaligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2008).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher initial 
evaluations for knee disabilities.  These GC opinions reflect 
that a veteran who has x-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes (DCs) 5003 and 5257 provided additional 
disability is shown.  VAOPGCPREC 23-97 (July 1, 1997) (23- 
97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain. 9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The General Counsel has also directed that separate ratings 
also are available if a particular knee condition causes both 
the limitation of extension and limitation of flexion of the 
same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).



Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for degenerative joint disease of the left 
knee was granted in a March 1997 rating decision.  In an 
August 1999 rating decision, the RO increased the evaluation 
of the veteran's left knee disability to 20 percent.  In 
March 2003, the veteran submitted a claim for an increased 
rating.  The veteran indicated that his knee disability had 
worsened.  

A 20 percent rating is currently in effect for the veteran's 
left knee disability pursuant to Diagnostic Code 5260, which 
pertains to limitation of flexion.  Diagnostic Code 5260 
provides that a 20 percent evaluation is assignable for 
flexion limited to 30 degrees.  A maximum evaluation of 30 
percent is assignable when flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  

Diagnostic Code 5261 pertains to limitation of extension.  A 
30 percent evaluation is assignable for extension limited to 
20 degrees.  A 40 percent evaluation is assignable for 
extension limited to 30 degrees, and a 50 percent evaluation 
is assignable for extension limited to 45 degrees.  See 38 
C.F.R. § 4.71a, DCs  5261 (2006); see also VAOGCPREC 9-2004 
(Sept. 17, 2004) (holding that separate evaluations under 38 
C.F.R. § 4.71a, DC 5260 (leg, limitation of flexion) and DC 
5261 (leg, limitation of extension) may be assigned for 
disability of the same joint).  

The Board notes that full range of motion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2008).

The only other provisions of the rating code that provide for 
an evaluation in excess of 20 percent for knee disabilities 
are Diagnostic Codes 5256, 5257 and 5262.  Under Diagnostic 
Code 5256, ratings of 30 to 60 percent are assignable for 
ankylosis of the knee.  Diagnostic Code 5257 provides for a 
maximum evaluation of 30 percent for severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a, DC 5257 (2008).  Under Diagnostic Code 5262, 
evaluations of 10 to 40 percent may be assigned for  knee and 
ankle disability that is related to impairment of the tibia 
and fibula.  See 38 C.F.R. § 4.71a, DC 5262 (2008).   

In this case,  for reasons set forth below, the Board 
concludes that a 30 percent rating is warranted for the 
veteran's left knee disability.  

The veteran had a VA examination in March 1999.  The examiner 
noted mild hypertrophy of the left knee and 90 degrees 
flexion with pain.  The knee was tender to patellar 
compression.  There was moderately severe subpatellar 
crepitus in the left knee joint.  The examiner found no 
instability.  There was no evidence of significant motor 
function loss in the knee.  The examiner noted that there was 
moderate functional loss due to pain.  

At an August 2003 VA examination, the veteran reported 
swelling in the left knee.  He reported some giving way 
symptoms in the left knee.  He reported aching in the knee 
when sitting and increased knee pain when standing for more 
than a few minutes.  The veteran reported that he was 
employed as a truck driver and occasionally had to pull his 
truck over and walk around to alleviate the ache in his 
knees.  

On physical examination of the left knee, the examiner noted 
moderate effusion.  The veteran had range of motion to 115 
degrees with tenderness in the knee.  There was tenderness 
over the patellar tendon.  The examiner noted 1+ lateral 
laxity.  Anterior drawer, Lachman's and McMurray's were 
negative.  The examiner diagnosed chronic pain in both knees, 
left more sympathetic than right.  

VA records show that the veteran was seen for orthopedic 
outpatient evaluation in April 2004.  The veteran reported 
that his left knee was extremely painful and that he was 
limited in many of his activities.  A VA physician noted left 
knee range of motion to 90 degrees with no varus-valgus 
laxity with stress.

In May 2004, the veteran testified at a hearing before a VA 
decision review officer.  The veteran testified that he 
experiences knee pain, swelling and weakness.  The veteran 
stated that he is unable to exercise due to his knee 
disability.  The veteran stated that he was employed as a 
truck driver and had difficulty sitting for long periods of 
time because of knee pain.  

At a January 2005 VA examination, the veteran reported 
difficulty walking, climbing stairs, and standing up from a 
sitting position.  He reported that his knee would sometimes 
give way. 

Upon physical examination, swelling and crepitus of the knee 
were noted.  The veteran had flexion of 70 degrees and 
extension of 0 degrees.  The examiner noted that there was 
pain throughout range of motion testing.  Lachman's, 
McMurray's and drawer tests were negative.  The examiner 
noted that x-rays confirmed a diagnosis of degenerative joint 
disease of the left knee.  The examiner noted that the 
veteran had a lot of pain while doing movements of the left 
knee joint as well as limited range of flexion because of the 
knee.  The examiner commented the veteran did not have much 
fatigability in the knee, as he could not do much because of 
pain.  The examiner stated that the veteran did not have 
weakness or incoordination. 

The Board initially notes that there is no evidence in this 
case of recurrent subluxation or lateral instability of the 
left knee, ankylosis of the knee, or impairment of the tibia 
and fibula.  Accordingly a higher rating is not warranted 
under Diagnostic Codes 5256, 5257 or 5262.  

Diagnostic Code 5261 provides that a 30 percent rating is 
warranted when flexion is limited to 30 degrees.  The VA 
examination reports reflect that the veteran has full 
extension of the left knee.  Accordingly, a rating in excess 
of 20 percent is not warranted under Diagnostic Code 5261.  
There is also no basis for a separate rating for limitation 
of extension.  VAOPGCPREC 9-04   

Diagnostic Code 5260 provides that a 30 percent rating is 
warranted for flexion limited to 15 degrees.  The 2005 VA 
examination indicated that the veteran had flexion of the 
knee to 70 degrees.  However, under DeLuca, the Board must 
consider the functional loss associated with the veteran's 
disability.  In this case, VA examiners have found that the 
veteran's knee disability results in functional loss due to 
painful motion and swelling.  Examiners have indicated that 
pain impacts the veteran's ability to sit, walk and stand.  
Given these findings, the Board concludes that the 20 percent 
rating currently in effect does not adequately contemplate 
the functional limitation associated with the veteran's 
disability.  Therefore, the Board finds that a 30 percent 
rating is warranted under Diagnostic Code 5260.  

In exceptional cases, including when a disability causes 
marked interference with employment or requires frequent 
periods of hospitalization, a higher evaluation may be 
available on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(2008). In this case, the veteran alleges that his 
left knee disability, as well as his other service-connected 
disabilities, render him unable to work.  The Board has 
inferred a claim for total rating based on individual 
unemployability due to service-connected disability (TDIU) 
and has referred that claim to the RO for development.  
Nonetheless, the veteran has not required any hospitalized 
treatment for his left knee disability, nor are any findings 
present that are not reflected in the 30 percent schedular 
rating.


ORDER

A 30 percent rating is granted for degenerative joint disease 
of the left knee, subject to regulations governing the 
payment of monetary benefits.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


